DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by USPTO from a participating IP Office on 21 September of 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “feeding posts of (N-2) * (N-2) first radiating elements in a center of the N*N plane array are electrically connected to an external power source to form an active region; the feeding posts of the first radiating elements around the (N-2) * (N-2) first radiating elements in the center of the N*N plane array are electrically connected to a matching load to form a passive region” (claim 14) and the “housing” (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the feeding posts".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-12, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choon et al. (U.S. Pub. No. 2020/0136267, also published as CN 106316766).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
In regards to Claim 1 and 12, Choon in figures 1-3 discloses an antenna unit/Antenna module, comprising a plurality of antenna units (41) distributed in an array (see Fig. 1), wherein each of the plurality of antenna units comprises: a first circuit board (2), wherein a system ground (1 and/or 211) and a feeding structure are (23) formed on the first circuit board (2); a first metal frame (4), stacked on the first circuit board (2); and a first radiating element (41), stacked on the first circuit board (2), wherein the first metal frame (4) is arranged around an outer periphery of the first radiating element (41), the first radiating element (41) comprises a pair of first radiating arms opposite to and spaced apart from each other (see Fig. 1-3), and the pair of first radiating arms are attached to two opposite inner surfaces of the first metal frame (4); wherein both the first radiating element (41) and the first metal frame (4) are electrically connected to the system ground (1/211). (See Fig. 3 and Para. 33)
In regards to claim 2, Choon in figures 1-3 discloses antenna unit wherein a horn-shaped opening is defined between the pair of first radiating arms of the first radiating element.
In regards to claims 9-11 and 19, Choon in figures 1-3 discloses each pair of radiating arms comprising the sidewalls and the dimensions as claimed.
In regards to claim 16, Choon in figures 1-13 discloses antenna module wherein the phase shifter (3/803/1303) comprises a plurality of phase shifting chips, some of the first radiating element arrays are arranged in an array to form a radiating element group, and each 

Claims 1, 2, 12, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Anderson et al. (U.S. Pub. No. 2013/0241791, hereinafter “Andreson’791”).

Regarding claim 1, Anderson’791 in figures  1-6 discloses an antenna unit, comprising: a first circuit board (substrate 120/333 + baseplate 336), wherein a system ground (ground surface 120a/333a) and a feeding structure (suspended air striplines (SAS) 340) are formed on the first circuit board (120/333+336); a first metal frame (Fig. 2: coupler 220), stacked on the first circuit board (120/333+336); and a first radiating element (Vivaldi radiators 230 + ridge portions 221), stacked on the first circuit board (120/333+336), wherein the first metal frame (220) is arranged around an outer periphery of the first radiating element (230+221), the first radiating element comprises a pair of first radiating arms opposite to and spaced apart from each other (see Fig. 2), and the pair of first radiating arms (230) are attached to two opposite inner surfaces of the first metal frame (220); wherein both the first radiating element (230+221) and the first metal frame (220) are electrically connected to the system ground (120a/333a) (See Fig. 2).

Regarding claim 2, Anderson’791 in figures 1-6, paragraph 75 and claim 9 discloses an antenna unit, wherein a horn-shaped opening is defined between the pair of first radiating arms (230) of the first radiating element.

Regarding claim 12, Anderson’791 in figures 1-6 discloses an antenna module, comprising a plurality of the antenna units distributed in an array (see abstract, para. 11-16 and Figure 1), wherein each of the plurality of antenna units comprises: a first circuit board (substrate 120/333 + baseplate 336), wherein a system ground (ground surface 120a/333a) and a feeding structure (suspended air striplines (SAS) 340) are formed on the first circuit board (120/333+336); a first metal frame (Fig. 2: coupler 220), stacked on the first circuit board (120/333+336); and a first radiating element (Vivaldi radiators 230 + ridge portions 221), stacked on the first circuit board (120/333+336), wherein the first metal frame (220) is arranged around an outer periphery of the first radiating element (230+221), the first radiating element comprises a pair of first radiating arms opposite to and spaced apart from each other (see Fig. 2), and the pair of first radiating arms (230) are attached to two opposite inner surfaces of the first metal frame (220); wherein both the first radiating element (230+221) and the first metal frame (220) are electrically connected to the system ground (120a/333a) (See Fig. 2), and the first circuit boards of the plurality of antenna units are integrated with each other. (see Fig. 1)

Regarding claim 13, Andrson’791 discloses an antenna module wherein the first radiating elements (230) of the plurality of antenna units are arranged in an N*N plane array (see Fig. 1); in any row and any column of the N*N plane array, any two adjacent first slots have unequal lengths, and two first slots adjacent to any first radiating element have equal lengths. (See Para. 48)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson’791 as applied to claim 1 and 12 above, and further in view of Brigham (U.S. Pub. No. 2019/0312355).

Regarding claims 9 and 10, Anderson’791 is silent on disclosing an antenna unit wherein each of the pair of first radiating arms comprises: a first side wall, a second side wall, disposed at one end of the first side wall adjacent to the first metal frame and substantially perpendicular to the first side wall; a third side wall, disposed at the other end of the first side wall opposite to the second side wall and substantially perpendicular to the first side wall; a fourth side wall, substantially parallel to the first side wall, wherein the first side wall and the fourth side wall are disposed at two opposite end of the second side wall; and a fifth side wall, connected between the third side wall and the fourth side wall; wherein a length of the third side wall in a direction substantially perpendicular to the first side wall is less than a length of the second side wall in the direction substantially perpendicular to the first side wall; a length 
wherein the third side walls of the pair of first radiating arms are disposed oppositely to each other, such that the pair of first radiating arms of each first radiating element are spaced apart from each other at a constant distance at one end close to the third side wall; the pair of first radiating arms of each first radiating element are spaced apart from each other at one end adjacent to the fifth side wall at a distance gradually increased from one end of the fifth side wall connected to the third side wall to another end of the fifth side wall connected to the fourth side wall to form the horn-shaped opening.
However, Anderson’791 teaches: Although a Vivaldi radiator is described, those of ordinary skill in the art will realize that known RF radiating structures and devices, other than a Vivaldi radiator, can be used. For example, a horn radiator, patch radiator, or the like may also be employed to radiate electromagnetic energy into the surrounding media, which may be free space. (Para. 37)
Moreover, Brigham in figures 1-7 (see image reproduced below) teaches an antenna unit wherein each of the pair of first radiating arms comprises: a first side wall, a second side wall, disposed at one end of the first side wall adjacent to the first metal frame (base 101) and substantially perpendicular to the first side wall; a third side wall, disposed at the other end of the first side wall opposite to the second side wall and substantially perpendicular to the first side wall; a fourth side wall, substantially parallel to the first side wall, wherein the first side wall and the fourth side wall are disposed at two opposite end of the second side wall; and a 
wherein the third side walls of the pair of first radiating arms are disposed oppositely to each other, such that the pair of first radiating arms of each first radiating element are spaced apart from each other at a constant distance at one end close to the third side wall; the pair of first radiating arms of each first radiating element are spaced apart from each other at one end adjacent to the fifth side wall at a distance gradually increased from one end of the fifth side wall connected to the third side wall to another end of the fifth side wall connected to the fourth side wall to form the horn-shaped opening.
[AltContent: textbox (First side wall  )][AltContent: textbox (Third side wall  )][AltContent: textbox (Fifth side wall  )][AltContent: textbox (Fourth side wall  )][AltContent: textbox (Second side wall  )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    480
    277
    media_image1.png
    Greyscale


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Brigham Anderson’791 to form the claimed invention because those of ordinary skill in the art will realize that many RF radiating structures and devices can be utilized in order to radiate electromagnetic energy into the surrounding media, which may be free space. 



Regarding claim 19, Anderson’791 is silent on disclosing an antenna module wherein each of the pair of first radiating arms comprises: a first side wall, a second side wall, disposed at one end of the first side wall adjacent to the first metal frame and substantially perpendicular to the first side wall; a third side wall, disposed at the other end of the first side wall opposite to the second side wall and substantially perpendicular to the first side wall; a fourth side wall, substantially parallel to the first side wall, wherein the first side wall and the fourth side wall are disposed at two opposite end of the second side wall; and a fifth side wall, connected between the third side wall and the fourth side wall; wherein a length of the third side wall in a direction substantially perpendicular to the first side wall is less than a length of the second side wall in the direction substantially perpendicular to the first side wall; a length of the fourth side wall in a direction substantially perpendicular to the second side wall is less than a length of the first side wall in the direction substantially perpendicular to the second side wall.
However, Anderson’791 teaches: Although a Vivaldi radiator is described, those of ordinary skill in the art will realize that known RF radiating structures and devices, other than a Vivaldi radiator, can be used. For example, a horn radiator, patch radiator, or the like may also 
Moreover, Brigham in figures 1-7 (see image reproduced below) teaches an antenna unit wherein each of the pair of first radiating arms comprises: a first side wall, a second side wall, disposed at one end of the first side wall adjacent to the first metal frame (base 101) and substantially perpendicular to the first side wall; a third side wall, disposed at the other end of the first side wall opposite to the second side wall and substantially perpendicular to the first side wall; a fourth side wall, substantially parallel to the first side wall, wherein the first side wall and the fourth side wall are disposed at two opposite end of the second side wall; and a fifth side wall, connected between the third side wall and the fourth side wall; wherein a length of the third side wall in a direction substantially perpendicular to the first side wall is less than a length of the second side wall in the direction substantially perpendicular to the first side wall; a length of the fourth side wall in a direction substantially perpendicular to the second side wall is less than a length of the first side wall in the direction substantially perpendicular to the second side wall (see image reproduced above).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Brigham Anderson’791 to form the claimed invention because those of ordinary skill in the art will realize that many RF radiating structures and devices can be utilized in order to radiate electromagnetic energy into the surrounding media, which may be free space.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson’791 as applied to claim 12 above, and further in view of Brigham (U.S. Pub. No. 2009/0322636, hereinafter Brigham’636).

Regarding claim 14, Anderson’791 does not disclose: wherein the feeding posts of (N-2) * (N-2) first radiating elements in a center of the N*N plane array are electrically connected to an external power source to form an active region; the feeding posts of the first radiating elements around the (N-2) * (N-2) first radiating elements in the center of the N*N plane array are electrically connected to a matching load to form a passive region.
However, in the same field of endeavor, Brigham’636 in figures 1-5 teaches an antenna module wherein the feeding posts (vertical conductive segment 34 and/or via 54) of (N-2) * (N-2) first radiating elements in a center of the N*N plane array are electrically connected to an external power source (See Para. 22-24) to form an active region; the feeding posts (34/54) of the first radiating elements around the (N-2) * (N-2) first radiating elements in the center of the N*N plane array are electrically connected to a matching load (Para. 22) to form a passive region. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Brigham’636 with the antenna module of form the claimed invention in order to process various signals in multiple manners through the use of internal and external connectors. (See also Brigham’636 para. 22)


However, in the same field of endeavor, Brigham’636 in figures 1-5 teaches an antenna module wherein the antenna module further comprises: a second circuit board (see Fig. 4 and 5), disposed at one side of the first circuit board away from the first radiating element (14), and a radio frequency front end, disposed at one side of the second circuit board away from the first circuit board; wherein the radio frequency front end comprises a phase shifter configured to shift a phase of the plurality of antenna units. (see Para. 24)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the front end circuits at one side of the second circuit board away from the first circuit board ,as taught by Brigham’636 in the antenna module of Anderson’791 to form the claimed invention in order to prevent front end circuits to intervene with antenna communications.  

Regarding claim 16, Anderson’791 does not disclose: wherein the phase shifter comprises a plurality of phase shifting chips, some of the first radiating element arrays are arranged in an array to form a radiating element group, and each radiating element group is electrically connected to a corresponding one of the phase shifting chips.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Brigham’636 with the antenna module of form the claimed invention in order to process various signals in multiple manners through the use of internal and external connectors. (See also Brigham’636 para. 22)

Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For instance, the prior art of record does not teach or suggests a circuit board comprising the multiple layers as claimed in combination with a feed line, feeding post, the metal frame and the radiating element(s) as recited in claims 3 and 17.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845